Case 4:18-cv-00442-ALM-CMC Document 100-1 Filed 02/20/20 Page 1 of 6 PageID #: 4740



                           APPENDIX TO DEFENDANTS’ RULE 11 MOTION

   Butowsky found Wheeler and connected him with the Rich family.

      •   2/23/17 – Butowsky’s initial outreach to Wheeler in which he mentions they have many
          mutual friends “including Adam Housley and many others from Fox News.” He also says:
          “Behind the scenes I do a lot of work (unpaid) helping to uncover certain stories, my
          biggest work was revealing most of what we know today about Benghazi.” He continues,
          “Of all the people you have met in your line of work you have put me right next to those
          you view as the most confidential. I am extremely discreet.” Exhibit A-1 at 20,
          (WHEELER-00000891).

   Before introducing Wheeler to the Rich family, Butowsky connected Wheeler to Zimmerman
   and told him not “downplay Fox [News]” and not mention he knows Zimmerman to the Rich
   family. Exhibit A-1 at 30 (WHEELER-00000901).

      •   2/28/17-3/3/17 – Wheeler, Butowsky and Zimmerman meet in person and exchange
          communications about the Rich murder and effort to get Wheeler hired by Rich family.
          (Wheeler begins contacting people he knows in the DC police department before being
          retained by the Rich family.) Exhibit A-1 at 24-30 (WHEELER-00000895-901).

      •   3/3/17 – 10:02 a.m. - Ed asks Rod to send him something for Mr. Rich to sign. He also tells
          Rod: “Expect a direct call from Joel Rich. Please call me prior to give you a few data
          points. Make sure to downplay Fox News, don’t mention you know Malia.” Exhibit A-1
          at 29-30 (WHEELER-00000900-01).

   Butowsky paid Wheeler before the Rich family engaged Wheeler. When the Riches had not
   signed the Wheeler contract after a week, Butowsky became anxious and threatened to send
   Joel Rich an “uncomfortable message” to “kickstart” him.

      •   3/3/17 – 8:10 a.m. – Butowsky asks Wheeler to send him wiring instructions for his account
          (before the Rich family has retained him). Exhibit A-1 at 29 (WHEELER-00000900).

      •   3/4/17 – Wheeler texts Butowsky updates about his discussions with the Rich family.
          Butowsky responds: “My mother would be proud of us. Money will be in your account on
          Monday.” Exhibit A-1 at 29-30 (WHEELER-00000901-02).

      •   3/6/17 – Butowsky wire transfers money to Wheeler and comments: “…let’s agree to
          determine and characterize our financial engagement…” Exhibit A-1 at 32 (WHEELER-
          00000903).

      •




   DEFENDANTS’ RULE 11 MOTION - APPENDIX                                                      1 OF 6
Case 4:18-cv-00442-ALM-CMC Document 100-1 Filed 02/20/20 Page 2 of 6 PageID #: 4741




       •



       •    3/14/17 – 7:27 a.m. – Butowsky sends text to Wheeler: “If you don’t get the agreement
            back this morning I’m going to leave Joel a nice but somewhat uncomfortable message.
            Basically, saying that since we haven’t received back the agreement it appears you don’t
            have an interest. I think that will kickstart him I also believe you’ll be something that
            agreement that is going to really piss us off. But I guess we’ll see if we get it and when we
            get it, but we need to move on quickly.” Exhibit A-1 at 34 (WHEELER-00000905).

   Butowsky and Zimmerman were interested in Wheeler being able to access additional
   information because of him “working on the Rich family’s behalf”

       •




       •




   Once the contract was signed, Butowsky, Wheeler and Zimmerman worked together;
   Butowsky referred to it as “our investigation,” discussed what “we” need to do to get the
   story over the “goal line,” and took actions to direct the investigation and the narrative. 1

       •




   1
     This does not appear to be the first time that Butowsky has been instrumental in a media story. In fact, in his first
   text message to Wheeler he alluded to his involvement in the Benghazi story, explaining: “Behind the scenes I do a
   lot of work (unpaid) helping to uncover certain stories, my biggest work was revealing most of what we know today
   about Benghazi.” See Exhibit A-1 at 20. Then, on May 4, 2017, Butowsky let Wheeler know that he, Adam [Housley]
   and Zimmerman “lost on one story today because we didn’t go at it aggressively enough” then he encouraged Wheeler,
   “Once we get the story out, you will be one of the most recognized names in America.” See Exhibit A-1 at 63
   (WHEELER-00000934).



   DEFENDANTS’ RULE 11 MOTION - APPENDIX                                                                          2 OF 6
Case 4:18-cv-00442-ALM-CMC Document 100-1 Filed 02/20/20 Page 3 of 6 PageID #: 4742



       •    4/18/17 – Butowsky texts Wheeler: “Tell Katrina [Pierson] 2 that I said hi and “let her know
            that we are working on the case together.” Exhibit A-1 at 48 (WHEELER-00000919).

       •



       •    4/25/17 – Wheeler describes meeting with DellaCamera to Butowsky, and Butowsky
            responds, “a natural next step is Sy Hersh.” Exhibit A-1 at 56 (WHEELER-00000927).

       •    5/4/17 – Butowsky writes to Wheeler:

                o “Sadly, Adam and Malia and I lost on one story today because we didn’t go
                  out it aggressively enough. Once we get the story out, you will be one of the
                  most recognize names in America. I’m just saying this is a reminder
                  encouragement. Please call me after you meet with Dee O 3. The main goal
                  with him is to get him to get the FBI record and give us a wink to go story that
                  the emails are there.” Exhibit A-1 at 63 (WHEELER-00000934).

       •    5/11/17 – Wheeler speaks with DellaCamera again and reports back to Butowsky. Exhibit
            A-1 at 66 (WHEELER-00000937).

       •    5/15/17 – Butowsky texts Wheeler: “Just had a meeting I need to tell you about.” Later
            that day, after Wheeler goes on local affiliate Fox 5 in DC and Aaron Rich expresses his
            dissatisfaction, Butowsky responds: “I sure hope this article gets published early tomorrow
            nobody should call Aaron. He really doesn’t have any credibility because from the
            beginning he tried managing what we saw but we didn’t see and what we wrote on.” Exhibit
            A-1 at 66-69 (WHEELER-00000937-40).

       •




       •    5/16/17 – Butowsky to Wheeler: “I’m not sure what’s happening with our story.” Wheeler
            asks Butowsky for permission for what to say about the article when he goes on Fox shows

   2
     Pierson was national spokesperson for the Trump campaign during the 2016 Presidential election.
   3
    On information and belief, “Dee-O” is a code name for Kashyap “Kash” Patel (who, also represented by Steve Biss,
   has now sued Politico, LLC, and its reporter and owner in the Circuit Court for the County of Henrico, Virginia, Patel
   v. Politico, et. al., Case No. CL19006745-00 (November 18, 2019)).



   DEFENDANTS’ RULE 11 MOTION - APPENDIX                                                                         3 OF 6
Case 4:18-cv-00442-ALM-CMC Document 100-1 Filed 02/20/20 Page 4 of 6 PageID #: 4743



          later that day. Butowsky says “somehow we need to retain ownership of the story.”
          Wheeler says he did not get the story Zimmerman submitted and asks Butowsky to send it
          to him. Exhibit A-1 at 74-75 (WHEELER-00000945-46).

   Butowsky called multiple in-person and Zoom meetings with Wheeler and Zimmerman and
   directed parts of the FNN investigation by, among other things, putting Wheeler in contact
   with witnesses.

      •


      •




      •   4/1/17 – Butowsky sent Sy Hersh a text asking him to connect with Wheeler. Exhibit A-1
          at 140 (WHEELER-00000130).

      •   4/20/17 – Butowsky arranges meeting with Wheeler. Exhibit A-1 at 51-53 (WHEELER-
          00000922-24).

   Wheeler and Zimmerman copied Butowsky on information they were obtaining throughout
   their investigation.

      •


      •


      •


      •


   See also next section, infra.

   Butowsky repeatedly asked and obtained copies of Wheeler’s investigation notes (in violation
   of the contract) and asked for status reports at least 9 times.

      •   3/21/17 – Butowsky asks Wheeler for his two-page summary.          Exhibit A-1 at 37
          (WHEELER-00000908).




   DEFENDANTS’ RULE 11 MOTION - APPENDIX                                                  4 OF 6
Case 4:18-cv-00442-ALM-CMC Document 100-1 Filed 02/20/20 Page 5 of 6 PageID #: 4744



      •   4/18/17 – Butowsky asks Wheeler if he will be around on Thursday – “I am meeting Sean
          Spicer and want you with me.” He also asks for an updated list that “summarizes where
          things currently stand and where we are being stonewalled?” Exhibit A-1 at 46-47
          (WHEELER-00000917-18).

      •   4/19/17 – Butowsky asks Wheeler is his summary done yet. “Just bullet pointed. Just want
          to make sure we get point to Sean easily.” Exhibit A-1 at 50 (WHEELER-00000921).

      •   4/26/17 – Butowsky asks Wheeler to “update that document so we have it all in one place.”
          And then claims he has a way to get Rod a position at the White House. Exhibit A-1 at 59
          (WHEELER-00000930).

      •   5/11/17 – Wheeler spoke with DellaCamera again. He reports back to Butowsky by phone.
          Exhibit A-1 at 66 (WHEELER-00000937).

      •   5/31/17 – Butowsky continues to ask Wheeler for copies of his investigation notes. Exhibit
          A-1 at 93-94 (WHEELER-00000964).

      •


      •   6/8/17 – Butowsky texts Wheeler and asks for his notes and agrees that his notes “will not
          be distributed publicly.” Exhibit A-1 at 95 (WHEELER-00000966).

      •

                                                                                         ; see also
          Exhibit A-1 at 82 (WHEELER-00000972).

   Butowsky reviewed multiple drafts of the (now retracted) FNN article prior to publication
   and was involved in its development.

      •


      •



      •


      •




   DEFENDANTS’ RULE 11 MOTION - APPENDIX                                                     5 OF 6
Case 4:18-cv-00442-ALM-CMC Document 100-1 Filed 02/20/20 Page 6 of 6 PageID #: 4745



      •




      •


      •


   Butowsky put pressure on Wheeler to make or confirm statements about Rich’s involvement
   in the DNC hack, claiming the pressure came from the White House.

      •   5/14/17 – Butowsky texts Wheeler: “Not to add any more pressure but the president just
          read the article. He wants the article out immediately. It’s now all up to you. But don’t
          feel the pressure.” Exhibit A-1 at 66 (WHEELER-00000937).

   Butowsky instructed Wheeler on his narrative for interviews concerning the article.

      •   5/15/17 @ 11:49 p.m. – Butowsky instructs Wheeler on the narrative for the morning
          shows: “The narrative in the interviews you might use is that your and Malia’s work prove
          that the Russians didn’t hack into the DNC and steal the emails and impact our election.”
          … “I’m alerting Fox and Friends about the article so get ready to get up early tomorrow.”
          Exhibit A-1 at 71-72 (WHEELER-00000942-43).

      •   5/16/17 – Butowsky advises Wheeler to “try to highlight this puts the Russian hacking
          story to rest …” Exhibit A-1 at 75 (WHEELER-00000946).




   DEFENDANTS’ RULE 11 MOTION - APPENDIX                                                    6 OF 6
